OPINION — AG — *** PHYSICIANS ASSISTANT — DUTIES **** A PHYSICIAN'S ASSISTANT, AS PROVIDED IN 59 O.S. 1971 492 [59-492], OR ANY OTHER PERSON NOT LICENSED AS A PHYSICIAN OR OPTOMETRIST WHO MAY WORK UNDER THE SUPERVISION OF A PHYSICIAN, CANNOT PRACTICE OPTOMETRY AS DEFINED IN 59 O.S. 1971 581 [59-581], OR MAKE ANY TESTS AND MEASUREMENTS OF THE HUMAN EYE UNLESS SAID PERSON IS DULY LICENSED PURSUANT TO THE PROVISIONS OF CHAPTER 13, IF TITLE 59  CITE: OPINION NO. 69-305, 59 O.S. 1971 588 [59-588], 59 O.S. 1971 731.3 [59-731.3], 59 O.S. 1971 585 [59-585], (LARRY FRENCH)